Citation Nr: 1226630	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for recurrent right shoulder dislocation with degenerative joint disease for the period from January 7, 2008, evaluated as 40 percent disabling.

2.  Entitlement to an initial rating for cervical spine degenerative arthritis, in excess of 10 percent prior to May 17, 2011 and in excess of 20 percent from that date.

3.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Wichita, Kansas RO.

When the appeal was before the Board in July 2010, service connection for hiatal hernia, gastroesophageal reflux disease, and posttraumatic stress disorder was denied.  The Board also declined to reopen claims of entitlement to service connection for a right foot and ankle disability and scoliosis, and denied a higher evaluation for adjustment disorder and an evaluation in excess of 30 percent for a right shoulder disability prior to January 7, 2008.  The instant issues were remanded for additional evidentiary development.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted the claim of entitlement to service connection for a cervical spine disability in a December 2011 rating decision; the Veteran submitted a statement in February 2012 which the Board construes as a notice of disagreement regarding the evaluation of that disability.  As such, this issue has been included above and will be addressed in the remand which follows.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Recurrent Right Shoulder Dislocation

On VA examination in January 2008, the Veteran supported his right arm throughout the examination, and there was no arm swing on the right with ambulation.  The examiner opined that the Veteran was unable to use the right shoulder for any type of work activity.  She noted that the Veteran was able to use the right hand for work activities involving light lifting with the right shoulder supported, but not for repetitious activities.  On VA examination in January 2010, the Veteran endorsed constant pain, of 4/10 to 8/10 intensity.  He indicated that he had flare-ups of pain to 8/10 three times per week and that they lasted two hours.  He noted that he was unable to move or use his shoulder during flare-ups.  

In the July 2010 remand, the Board concluded that the Veteran's report raised the question of whether there is functional impairment of the right shoulder that more nearly approximates ankylosis, and directed that an additional VA examination be scheduled.  The Board specifically requested that the examiner address whether functional limitation of the Veteran's right shoulder more closely approximated unfavorable ankylosis of scapulohumeral articulation.  A VA examination was carried out in May 2011, but the examiner did not address this crucial question.  As such, the examination report is inadequate for the purpose of evaluating the Veteran's right shoulder disability.  Remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an additional VA examination is necessary.

Evaluation of Cervical Spine Disability

As discussed in the introduction, service connection for cervical spine degenerative arthritis was granted in December 2011.  The Veteran submitted a statement in February 2012 in which he requested that the evaluation be reconsidered.  The Board construes this statement as a notice of disagreement with the December 2011 rating decision.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of higher initial evaluations for cervical spine degenerative arthritis must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

TDIU

Finally, the Board notes that further development and adjudication of the Veteran's claim may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development and action are required.  Accordingly, the case is REMANDED for the following:

1.  Issue the appellant a statement of the case on the issue of entitlement to higher initial ratings for cervical spine degenerative arthritis pursuant to 38 C.F.R. § 19.26 (2011).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder disability.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination.

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations related to the Veteran's right shoulder.    

The examiner should report the results of range of motion testing in degrees, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of the point at which pain or any other factor limits motion.

The examiner should also specifically state whether, during flare-ups, functional limitation more closely approximates unfavorable ankylosis of scapulohumeral articulation (i.e., scapula and humerus move as one piece).  

The examiner should also offer an opinion regarding the impact of the disability on the Veteran's ability to work.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


